Title: Introductory Note: From George Latimer, 2 January 1793
From: 
To: 


This letter from Latimer, a Philadelphia merchant, concerns one phase of the involved question of using portions of the debt owed France by the United States for the relief of Santo Domingo. After the outbreak of the slave insurrection in Santo Domingo in August, 1791, the plight of the French colonists on the island became increasingly desperate. In September, 1791, Jean Baptiste de Ternant, the French Minister to the United States, applied to the United States Government for aid. Although Ternant did not have formal authorization from his government, several relatively small sums were advanced as emergency assistance. On December 19, 1791, Antoine François, Marquis de Bertrand de Moleville, the French Minister of Marine, proposed to the National Assembly that the American debt to France be applied to the purchase in the United States of supplies for the relief of Santo Domingo, and in anticipation of this new arrangement William Short suspended payments to France on the United States debt. Although in March, 1792, the French Assembly authorized the sum of six million livres for aid to Santo Domingo, this decree did not contain any direct reference to the United States. After a series of delays the French Assembly decreed on June 26, 1792, that “Le pouvoir exécutif est authorisé à traiter avec le ministre des Etats-Unis, afin d’en obtenir des fournitures pour Saint-Domingue, en comestibles et matières premières propres à la construction, jusqu’à la concurrence de 4 millions de livres tournois, imputables sur la dette américaine.”
On March 3, 1792, before this decree had been issued, Ternant wrote to Jefferson and requested the sum of four hundred thousand dollars for the relief of Santo Domingo as an advance on the sums owed to France. The President agreed to the advance, even though Ternant still lacked formal authorization from the French government, and directed the French Minister to open negotiations with Hamilton. The plan worked out by Hamilton and Ternant in an exchange of letters on March 8, 1792, provided for a series of one hundred thousand dollar advances, the first to be made immediately, the second on June 1, 1792, the third on September 1, and the fourth on December 1. During the year, however, the schedule for these payments was disrupted by minor changes requested by Ternant on behalf of the French consul general, Antoine René Charles Mathurin de La Forest, for convenience in meeting expenses.
In November, 1792, Ternant requested an additional sum of approximately three hundred twenty-six thousand dollars beyond the original advance of four hundred thousand dollars. In view of the unstable political situation in France, Ternant’s lack of authorization to negotiate for advances on behalf of the French government, and the likelihood that future governments in France might refuse to acknowledge payments on the debt made to the present regime, it was Hamilton’s opinion that “as little as possible ought to be done—that whatever may be done should be cautiously restricted to the single idea of preserving the colony from destruction by Famine—that in all communications on the subject care should be taken to put it on this footing & even to avoid the explicit recognition of any regular authority in any person.” Emergency aid to Santo Domingo should nevertheless be granted, but as “occasional advances without previous stipulation.” Consequently, Jefferson informed Ternant that the United States would continue to make advances for aid to Santo Domingo but only on an ad hoc basis. In conclusion he stated that in the decree of June 26 the French Assembly “contemplates purchases made in the United States only. In this they might probably have in view, as well to keep the business of providing supplies under a single direction, as that these supplies should be bought where they can be had cheapest, and where the same sum will consequently effect the greatest measure of relief to the Colony. It is our wish, as undoubtedly it must be yours, that the monies we furnish, be applied strictly in the line they prescribe. We understand, however, that there are in the hands of our Citizens, some bills drawn by the administration of the Colony, for articles of subsistence delivered there. It seems just that such of them should be paid as were received before bona fide notice that, that mode of supply was not bottomed on the funds furnished to you by the United States, and we recommend them to you accordingly.”
The bills referred to by Jefferson had been issued by the administration of Santo Domingo. In September, 1791, agents of the colonial government had arrived in Philadelphia and attempted to negotiate directly with the United States Government for aid to Santo Domingo. Because Ternant objected to this procedure, negotiations were transferred to the accredited representatives of France—Ternant and La Forest. The Santo Domingan administration, however, continued to purchase supplies from United States merchants trading to the island and to issue in payment bills both on the French Treasury and on La Forest in Philadelphia. At first the bills drawn on La Forest were honored by the French consul general, but the expenditures of the colony for supplies continued to increase, and on June 16, 1792, Ternant wrote to the French Minister of Foreign Affairs that, since he had received no instructions from his government on aid to Santo Domingo, he had ordered La Forest to suspend payment on all drafts of the Santo Domingan administration in excess of the first two payments which he had received from the United States Treasury. On June 25 he announced that, in spite of his remonstrances, Santo Domingan officials were showing no restraint in issuing drafts. As a result, in August, 1792, La Forest inserted a notice in United States newspapers which stated: “The Administration of the French colony of St. Domingo, continuing to draw bills upon me, though advised more than two months ago to suspend drawing; I am under the necessity, in order to avoid exposing the credit of France, of informing the public, that from the date of this advertisement, I will not accept nor pay any of those bills beyond No. 138, of the 17 of July.…” Protests by American merchants were so vigorous, however, that in November, 1792, La Forest published the following notice:
“The public are forewarned anew against taking any drafts from the administration of the French colony of St. Domingo on the subscriber, as none will be either accepted or paid, but such as will be issued, after a public notice given by the Subscriber, that funds are or will be provided for the discharge of the same.
“And as drafts of the above mentioned colonial administration on the subscriber, have been received in payment of supplies by several merchants, before the advertisement of the 9th of August last was known in St. Domingo, the bearers of such bills drawn to the 9th of September 1792, inclusively, are informed that they may apply for payment as soon as the said bills shall become due respectively.”
